        Case 2:20-cv-00161-RMP     ECF No. 3   filed 06/17/20   PageID.35 Page 1 of 4




1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3                                                                  Jun 17, 2020
                                                                       SEAN F. MCAVOY, CLERK
4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     YOHNUS ADAM MICHAEL
      CAMERON,                                    NO: 2:20-CV-161-RMP
8
                               Plaintiff,         ORDER DISMISSING ACTION
9
            v.
10
      STATE OF OHIO, BUTLER
11    COUNTY COMMON PLEAS
      COURT, YOHNUS ADAM
12    MICHAEL CAMERON, NOAH E.
      POWERS, II, MICHAEL T.
13    GMOSER, JOHN T. WILLARD,
      KELLY E. HEILE, and BRIAN
14    COOK,

15                             Defendants.

16

17         Without paying the filing fee or submitting an application to proceed in

18   forma pauperis, Plaintiff Yohnus Adam Michael Cameron, a prisoner at the

19   Southeastern Correctional Complex in Lancaster, Ohio, filed a pro se civil rights

20   complaint pursuant to 42 U.S.C. § 1983. ECF No. 1. Plaintiff presents no facts

21   from which the Court could infer that the Eastern District of Washington is the


     ORDER DISMISSING ACTION -- 1
        Case 2:20-cv-00161-RMP       ECF No. 3     filed 06/17/20   PageID.36 Page 2 of 4




1    appropriate venue for his claims. See 28 U.S.C. § 1391(b). None of the claims

2    appears to have occurred in this District and none of the Defendants appears to

3    reside in this District.

4                                            VENUE

5           Venue may be raised by the Court sua sponte where the defendant has not

6    filed a responsive pleading and the time for doing so has not run. See Costlow v.

7    Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986). When jurisdiction is not founded

8    solely on diversity, venue is proper in (1) the district in which any defendant

9    resides, if all of the defendants reside in the same state; (2) the district in which a

10   substantial part of the events or omissions giving rise to the claim occurred, or a

11   substantial part of the property that is the subject of the action is situated; or (3) a

12   judicial district in which any defendant may be found, if there is no district in

13   which the action may otherwise be brought. See 28 U.S.C. § 1391(b). When

14   venue is improper, the district court has the discretion to either dismiss the case or

15   transfer it “in the interest of justice.” See 28 U.S.C. § 1406(a). The Court finds

16   Plaintiff’s allegations difficult to decipher, and there appears to be no basis to

17   establish that justice would be best served by transferring this case to another

18   forum.

19    FAILURE TO COMPLY WITH FILING FEE OR IN FORMA PAUPERIS
                         REQUIREMENTS
20
            Moreover, parties filing actions in the United States District Court are
21
     required to pay filing fees. 28 U.S.C. § 1914(a). An action may proceed without

     ORDER DISMISSING ACTION -- 2
        Case 2:20-cv-00161-RMP       ECF No. 3    filed 06/17/20   PageID.37 Page 3 of 4




1    the immediate payment of a filing fee only upon granting of in forma pauperis

2    status. See 28 U.S.C. § 1915. Failure to pay the statutory filing fee will result in

3    dismissal of these actions without prejudice. See Olivares v. Marshall, 59 F.3d

4    109, 112 (9th Cir. 1995) (district court has authority to dismiss without prejudice

5    prisoner complaint for failure to pay partial filing fee).

6          Here, Plaintiff also failed to comply with 28 U.S.C. § 1915(a)(1), which

7    requires a prisoner seeking to bring a civil action without prepayment of the filing

8    fee to submit “an affidavit that includes a statement of all assets such [person]

9    possesses [and] that the person is unable to pay such fees or give security therefor.”

10   The affidavit must also “state the nature of the action, defense or appeal and

11   affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

12         Further, Plaintiff has not complied with 28 U.S.C. § 1915(a)(2), which

13   requires a prisoner seeking to bring a civil action without prepayment of the filing

14   fee to submit a certified copy of his trust fund account statement (or institutional

15   equivalent) for the six months immediately preceding the filing of the complaint.

16   On April 24, 2020, the District Court Clerk provided Plaintiff with a Declaration

17   and Application to Proceed In Forma Pauperis, and directed Plaintiff to complete

18   and return the form, along with a statement of his prisoner account for the entire

19   six-month period preceding April 22, 2020. ECF No. 2. Plaintiff has failed to

20   comply with this directive.

21


     ORDER DISMISSING ACTION -- 3
        Case 2:20-cv-00161-RMP     ECF No. 3     filed 06/17/20   PageID.38 Page 4 of 4




1          Accordingly, IT IS HEREBY ORDERED:

2                1. This action is DISMISSED without prejudice for failure to either

3                    pay the applicable filing fee of $400.00 ($350.00 filing fee, plus

4                    $50.00 administrative fee) or comply with the in forma pauperis

5                    statute.

6                2. In the alternative, this action is DISMISSED without prejudice for

7                    lack of venue. See In re Hall, Bayoutree Assocs., Ltd., 939 F.2d

8                    802, 804 (9th Cir. 1991).

9                3. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d

10                   1147, 1152 (9th Cir. 2019), this dismissal will NOT count as a

11                   “strike” under 28 U.S.C. § 1915(g).

12               4. This case is DISMISSED and CLOSED.

13         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

14   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

15   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

16   taken in good faith and would lack any arguable basis in law or fact.

17         DATED June 17, 2020.

18
                                                s/ Rosanna Malouf Peterson
19                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
20

21


     ORDER DISMISSING ACTION -- 4
